      Case 4:18-cv-03702 Document 13 Filed on 03/25/19 in TXSD Page 1 of 10



                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF TEXAS

                           Case Number: 4:18-cv-3702


ROOR INTERNATIONAL BV, a Foreign
Corporation, and SREAM, INC. a California
Corporation

                       Plaintiffs,

v.

HOW HIGH SMOKE SHOP and
JOHN DOE

                  Defendants.
____________________________________/

                       MOTION FOR DEFAULT FINAL JUDGMENT

     Pursuant to Federal Rule 55(b)(2), Plaintiffs, SREAM, INC. and ROOR INTERNATIONAL

BV, moves this Court for entry of default judgment against Defendant, HOW HIGH SMOKE

SHOP, in this action. The Defendant was served with the summons and Complaint, but failed to

file an answer or otherwise defend. See Clerk’s Default, [DE 12]. Plaintiff now requests that this

Court enter the attached proposed Default Judgment and Order for Other Equitable Relief, and

Civil Money Penalties (“Default Judgment”). The Default Judgment award includes Statutory

Damages of $15,000, and Costs in the amount of $670.00 to be imposed against the Defendant.

     I.      PRELIMINARY STATEMENT

     As a result of Defendant’s failure to appear in this action and the subsequent entry of default

against them, the material factual allegations set forth in Plaintiffs’ Complaint must be accepted

as true. Those allegations establish all of the necessary elements of Plaintiff’s claims for (i)

willful trademark infringement of the RooR trademark in violation of 15 U.S.C. §§ 1114; (ii)


                                                 1
     Case 4:18-cv-03702 Document 13 Filed on 03/25/19 in TXSD Page 2 of 10



trademark counterfeiting of the RooR trademark in violation of 15 U.S.C. §§ 1116(d); and (iii)

willful trademark infringement (false designation) in violation of 15 U.S.C. § 1125(a).

           On the facts presented, it is also appropriate for the Court to grant Plaintiffs all relief

requested in this motion, namely:

              a. Statutory damages for willful trademark counterfeiting pursuant to 15 U.S.C. §

                  1117(c) in the amount of $15,000; and

              b. Costs in the amount of $670.00.

           In sum, the Plaintiffs seek an award of statutory damages for Defendant’s willful conduct;

and an award of Plaintiffs’ costs.

     II.       STATEMENT OF FACT


           a. The “RooR” Trademarks and Plaintiff’s Business.

           RooR is an award-winning designer and manufacturer of glass products. RooR is widely

recognized and highly acclaimed for its ornate and innovative products, including its borosilicate

jointed-glass water pipes, parts, and accessories related thereto. It is one of the leading

companies in the industry and has gained numerous awards and recognition for its innovative

products and designs. See Compl. ¶ 9; [DE 1]. RooR’s painstaking attention to detail is evident

in many facets of authentic RooR products. It is precisely because of the unyielding quest for

quality and unsurpassed innovation that RooR products have a significant following and

appreciation amongst consumers in the United States. Compl. ¶ 10. Since at least August 2013,

Sream has been the exclusive licensee of the RooR Mark in the United States. Compl. ¶ 13. By

the terms of the trademark licensing agreement, Sream has manufactured water pipes under the

RooR Marks (defined infra). Sream also advertises, markets, and distributes water pipes, water

pipe parts, and other smoker’s articles in association with the RooR Marks. All of these

                                                    2
     Case 4:18-cv-03702 Document 13 Filed on 03/25/19 in TXSD Page 3 of 10



activities are performed with RooR’s consent and approval, and in accordance with RooR’s strict

policies. Compl. ¶ 15.

       RooR Int’l has spent substantial time, money and effort in developing consumer

recognition and awareness of the RooR trademarks. This recognition is also due, in part, to the

collaborative efforts of Sream. Through the extensive use of the mark, RooR Int’l and its

exclusive licensee, Sream, have built up and developed significant goodwill in the entire RooR

product line. A wide array of websites, magazines, and specialty shops include advertising of

RooR products which are immediately identifiable. RooR Int’l is the owner of federally

registered and common law trademarks. The following is a partial (non-exhaustive) list of

RooR’s trademarks (Collectively hereinafter referred to as the “Trademark”):

              a. U.S. Trademark Registration Number 3,675,839 for the word mark “RooR”
                 and its logo in association with goods further identified in registration in
                 international class 034.
              b. U.S. Trademark Registration Number 2,307,176 for the word mark “RooR”
                 and its logo identified below in association with goods further identified in the
                 registration in international classes 025 and 034.
              c. U.S. Trademark and Registration Number 2,235,638 for the word mark
                 “RooR” and its logo identified below in association with goods further
                 identified in the registration in international class 021.
              d. Common law and unregistered state law rights in the following variants of the
                 RooR marks. Compl. ¶ 12.

       b. The RooR Marks are Counterfeiting Target.

       The superiority of RooR products is not only readily apparent to consumers, who seek

RooR’s higher quality glass in the marketplace, but to industry professionals as well. It is

because of the recognized quality and innovation associated with RooR branded products that

consumers are willing to pay higher prices for them. For example, a RooR-branded 45 cm water

pipe retails for $300 or more, while a non-RooR product of equivalent size will usually sell for

less than $100. Compl. ¶ 20.

                                               3
     Case 4:18-cv-03702 Document 13 Filed on 03/25/19 in TXSD Page 4 of 10



       c. Defendant's Infringing Conduct and Failure to Litigate.

        The Defendant has engaged in continuous and systematic business in Florida, and derives

substantial revenues from commercial activities in Florida. Specifically, the Defendant has

engaged in the unlawful manufacture, retail sale, and/or wholesale sales of counterfeit RooR

branded water pipes and related parts. Compl. ¶ 8.

       The Defendant has sold goods, with many marks, including those alleged to be the

Trademark registered to RooR. Compl. ¶ 23. The Defendant’s acts constitute willful trademark

infringement. Compl. ¶ 34-35.The Defendant’s infringing acts as alleged herein have caused and

are likely to cause confusion, mistake, and deception among the relevant consuming public as to

the source or origin of the Counterfeit Goods sold by the Defendant. Compl. ¶ 34. The Defendant

has failed to respond to the Complaint or otherwise appear in this action.

     III.     LEGAL STANDARDS

        Federal Rule of Civil Procedure 55(a) authorizes a court to enter a default judgment

against a properly served defendant, who failed to file a timely responsive pleading. Entry of a

default judgment is completely within the court's discretion. Lindsey, et al. v. Prive Corp., et al.,

161 F.3d 886, 893 (5th Cir. 1998). Entry of a default judgment is not an abuse of discretion when

a defendant fails to answer a complaint. See Bonanz a Int'l, Inc. v. Corceller, 480 F.2d 613, 614

(5th Cir.), cert. denied, 414 U.S. 1073, 94 S. Ct. 587, 38 L. Ed. 2d 479 (1973).

                      Prevailing law of the circuit sets forth factors for courts to
               consider when determining whether to enter default judgment:
               Relevant factors include whether material issues of fact are at
               issue, whether there has been substantial prejudice, whether the
               grounds for default are clearly established, whether the default was
               caused by a good faith mistake or excusable neglect, the harshness
               of a default judgment, and whether the court would think itself
               obliged to set aside the default on the defendant's motion.



                                                 4
     Case 4:18-cv-03702 Document 13 Filed on 03/25/19 in TXSD Page 5 of 10



Lindsey, 161 F.3d at 893. “A defaulting defendant is deemed to admit all well-pleaded facts in

the plaintiff's complaint, but not facts that are not well pled or conclusions of law.” Joe Hand

Promotions v. Mickey's Sports Bar & Grill, LLC, 2018 U.S. Dist. LEXIS 102301 (N.D. Tex.,

June 19, 2018) (quoting Nishimatsu Constr. Co., Ltd. v. Houston Nat'l Bank, 515 F.2d 1200,

1206 (5th Cir. 1975)).

    IV.     ARGUMENT

       a. A Default Judgment Should Be Awarded Against The Defendant.

       The Plaintiffs filed its Complaint on October 9, 2018. [DE 1] The Court entered a Clerk’s

Default for the Defendant’s failure to respond to the Complaint or otherwise appear in this

instant action. [DE 12] Since the Defendant has not responded to the Complaint or otherwise

appeared in the instant action, the Plaintiffs cannot continue to litigate this case on the merits. As

such, if default judgment is not granted, the Plaintiffs will be left with no recourse for its injuries

to its reputation and business caused by the Defendant’s illegal counterfeiting activities. Such an

outcome is unfairly prejudicial to the Plaintiffs. Therefore, the Court should grant this motion

and enter a default judgment against the Defendant.

       b. Plaintiff Is Entitled To A Statutory Damages.

       To prevail on a trademark infringement claim under 15 U.S.C. § 1114, a plaintiff must

prove that a defendant used, without the consent of the registrant, “in commerce any

reproduction, counterfeit, copy, or colorable imitation of a registered mark: which is likely to

cause confusion, or to cause mistake, or to deceive.”

       In assessing likelihood of confusion, the Fifth Circuit examines eight nonexhaustive

digits of confusion: (1) the type of mark allegedly infringed, (2) the similarity between the two

marks, (3) the similarity of the products or services, (4) the identity of the retail outlets and



                                                  5
     Case 4:18-cv-03702 Document 13 Filed on 03/25/19 in TXSD Page 6 of 10



purchasers, (5) the identity of the advertising media used, (6) the defendant's intent, (7) any

evidence of actual confusion, and (8) the degree of care exercised by potential purchasers.

Streamline Prod. Sys., Inc. v. Streamline Mfg., Inc., 851 F.3d 440, 453 (5th Cir. 2017) (quoting

Bd. of Supervisors for La. State Univ. Agricultural & Mech. Coll. v. Smack Apparel Co., 550

F.3d 465, 478 (5th Cir. 2008)). “These digits are flexible: They do not apply mechanically to

every case and can serve only as guides, not as an exact calculus.” Scott Fetzer Co. v. House of

Vacuums Inc., 381 F.3d 477, 485 (5th Cir. 2004).

       RooR Int’l is the owner of the United States trademarks for the ROOR Marks which are

registered on the Principal Register. Compl. ¶ 12. Sream, Inc. is the exclusive licensee of the

RooR Mark in the United States. Compl. ¶ 13. The Defendant does not have the Plaintiffs’

consent to sell products that are not genuine RooR goods. Compl. ¶ 24. The Plaintiffs have been

damaged by the Defendant’s acts because those acts were committed with the “intent to trade on

the goodwill of the RooR Marks, cause confusion and deception in the marketplace, and divert

potential sales of Sream’s water pipes to the Defendant.” Compl. ¶ 34. The Plaintiffs specifically

point to trademarks including but not limited to (1) U.S. Trademark Registration Number

3,675,839 for the word mark “RooR” and its logo in association with goods further identified in

registration in international class 034. (2) U.S. Trademark Registration Number 2,307,176 for

the word mark “RooR” and its logo identified below in association with goods further identified

in the registration in international classes 025 and 034. (3) U.S. Trademark and Registration

Number 2,235,638 for the word mark “RooR” and its logo identified below in association with

goods further identified in the registration in international class 021. (4) As well as Common law

and unregistered state law rights in the following variants of the RooR marks. Compl. ¶ 12.

       1.      The Plaintiffs further allege that Defendants “offered for sale, in commerce,



                                                6
     Case 4:18-cv-03702 Document 13 Filed on 03/25/19 in TXSD Page 7 of 10



Counterfeit Goods using reproductions, counterfeits, copies and/or colorable imitations of one or

more of the RooR Marks.” Compl. ¶ 24. The water pipe, which donned the alleged Trademark,

was offered for sale and sold in the ordinary stream of commerce. Compl. ¶ 24. The Defendant

used images and names identical to or confusingly similar to the RooR Marks, to confuse

customers and aid in the promotion and sales of Counterfeit Goods under the Infringing Mark.

Compl. ¶ 28-29. The Defendant’s use of the RooR Marks includes importing, advertising,

displaying, distributing, selling, and/or offering for sale unauthorized copies of RooR branded

products. The Defendant’s offering to sell, selling, importing and encouraging others to import

Counterfeit Goods bearing the Infringing Mark in this manner was and is likely to cause

confusion or to cause mistake and/or deceive consumers who purchase the Counterfeit Goods.

Compl. ¶ 33. The Defendant’s acts constitute willful trademark infringement in violation of

Section 32 of the Lanham Act, 15 U.S.C. § 1114. Compl. ¶ 58. The Defendants’ actions

constitute trademark counterfeiting in violation of Section 32 of the Lanham Act, 15 U.S.C. §

1116(d)(1)(B). Compl. ¶ 71. Moreover, it constitutes false designation of origin which is likely to

cause confusion and mistake as it will deceive consumers as to the source or origin of such goods

or sponsorship or approval of such goods by RooR Int’l / Sream, Inc. Compl. ¶ 79. As a result,

the elements described by the court have been satisfied and statutory damages must be awarded.

       The Lanham Act, 15 U.S.C. § 1117(c), provides, in pertinent part:

                       In a case involving the use of a counterfeit mark (as defined
               in section 1116(d) of this title) in connection with the sale, offering
               for sale, or distribution of goods or services, the plaintiff may elect,
               at any time before final judgment is rendered by the trial court, to
               recover, instead of actual damages and profits under subsection (a)
               of this section, an award of statutory damages for any such use in
               connection with the sale, offering for sale, or distribution of goods
               or services in the amount of —(1) not less than $1,000 or more
               than $200,000 per counterfeit mark per type of goods or services
               sold, offered for sale, or distributed, as the court considers just;

                                                  7
     Case 4:18-cv-03702 Document 13 Filed on 03/25/19 in TXSD Page 8 of 10



               or(2) if the court finds that the use of the counterfeit mark was
               willful, not more than $2,000,000 per counterfeit mark per type of
               goods or services sold, offered for sale, or distributed, as the court
               considers just. (Emphasis added)

Because the Defendant has refused to cooperate, as indicated through the failure to obtain

counsel and continue the litigation, it is not possible for Sream to establish exact damages with

certainty. While the Defendant probably hasn’t sold millions of counterfeit products, it has

engaged in the purchase and sale of counterfeits of at least one unit, and likely traded in more.

       While actual damages to Plaintiffs may not be calculated with exact certainly, an

assessment of damages has been completed by Plaintiff, Sream. See Farraj Aff. as to Value of

Damages; see also Farraj Aff. as to Damages. Sream owner, Jarir Farraj, states that Sream is

seeking only a fraction of the actual losses to its business and that damages of $15,000.00 are

reasonable since the actual damages to the business are far in excess of this amount. Farraj Aff.

as to Value of Damages ¶¶ 13,14.

       Further, the Fifth Circuit Court of Appeals held:

                'Great latitude is given the trial judge in awarding damages, and
               his judgment will not be set aside unless the award is clearly
               inadequate.' Drake v. E.I. DuPont de Nemours and Company, 432
               F.2d 276, 279 (5th Cir.1970). This is especially true of an award
               fashioned pursuant to the Lanham Act which expressly confers
               upon district judges wide discretion in determining a just amount
               of recovery for trademark infringement. See 15 U.S.C. § 1117.

Holiday Inns, Inc. v. Alberding, 683 F.2d 931, 935 (5th Cir.1982)). Based on the discretion this

Court is given in Lanham Act cases such as this, the damages assessment of Sream, an award of

$15,000.00 is the appropriate amount of statutory damages that is well within the discretion of

the Court to award. This amount not only reflects actual damages suffered by the Plaintiffs, but

also sends an unequivocal message to the industry that counterfeiting will not be tolerated, nor

will misrepresentations or otherwise refusing to cooperate with discovery demands (even if


                                                 8
     Case 4:18-cv-03702 Document 13 Filed on 03/25/19 in TXSD Page 9 of 10



informally presented). Here, the Defendant has infringed on one or all of Plaintiffs’ trademarks

with the Registration Numbers 3,675,839, 2,307,176 and 2,235,638, justifying $15,000.00 in

statutory damages.

       c. Plaintiff Is Entitled To Costs of the Litigation.

        Pursuant to 15 U.S.C. § 1117, the Plaintiffs are entitled to recover the costs of the action.

See 15 U.S.C. § 1117. Plaintiff requests the Court award costs in the total amount of $670.00

consisting of the filing fee ($400.00), the process server fee ($20.00), miscellaneous mailings

($0.67) and Plaintiffs’ investigation fees ($250.00). See Aff. Supp. Final Default J. ¶ 7.

    V. CONCLUSION

       Given the foregoing, this Court should grant Plaintiff’s motion in its entirety.



Date: March 25, 2019                                  Respectfully Submitted
                                                      /s/ Andrew K. Jacoby __________
                                                      Andrew K. Jacoby (Texas Bar #24065488)
                                                      Scott, Vicknair, Hair, & Checki, LLC
                                                      909 Poydras Street, Suite 1100
                                                      New Orleans, Louisiana 70112
                                                      Phone: (504) 684-5200
                                                      Fax: (504) 613-6351
                                                      jacoby@svhclaw.com
                                                      Attorneys for the Plaintiff




                                                  9
    Case 4:18-cv-03702 Document 13 Filed on 03/25/19 in TXSD Page 10 of 10



                                  CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that a true and correct copy of the foregoing was electronically

filed this 25th day of March 2019, with the Clerk of Court using CM/ECF, which will send a

notice of electronic filing to all Parties listed on the Service List.

                                                        /s/ Andrew K. Jacoby __________
                                                        Andrew K. Jacoby (Texas Bar #24065488)

                                           SERVICE LIST


HOW HIGH SMOKE SHOP
11030 Bissonnet Street, Suite B,
Houston, Texas 77099-1711
Defendant




                                                   10
